Citation Nr: 1749235	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-18 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left lower extremity radiculopathy. 

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that new evidence, including relevant VA treatment records and records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits, were added to the claim by VA following the last adjudication of the three issues on appeal, a June 2013 statement of the case (SOC).  

Pertinent evidence dated or received after issuance of the last adjudication generally must be referred to the agency of original jurisdiction (AOJ) or RO for initial review.  38 C.F.R. § 20.1304 (c) (2016).  The general exceptions include when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Here, neither the Veteran nor his representative have waived consideration of any new evidence and the Board has found that the issues on the claim cannot be granted in full at this time.  

In addition, the Board finds that a VA examination must be provided regarding the Veteran's coronary artery disease and erectile dysfunction claims.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Service treatment records document that the Veteran complained of and received treatment for heart palpitations and chest pain in 1990.  He claims that these symptoms were early manifestations of his currently diagnosed coronary artery disease.  The Board finds that a VA examination and opinion must be obtained as to whether the Veteran's current coronary artery disease is etiologically related to his in-service treatment and symptoms.  

The Veteran contends that his currently diagnosed erectile dysfunction is proximately related to the pain he experiences from his service-connected disabilities, to include the lumbar spine disability.  The Board finds that a VA examination and opinion is warranted to assess his contention regarding proximate service connection.

All outstanding records on ongoing VA treatment should be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

2.  Then, provide the Veteran with a VA examination with a qualified physician to determine whether any current disability is related to service.  

The claims folder must be provided to and reviewed by the examiner. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current coronary artery disease had onset in service or is otherwise related to a disease or injury in service, including the in-service complaints/treatment for chest pain and palpitations in 1990.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Then, provide the Veteran with a VA examination with a qualified physician to determine whether any current disability is related to service.  


To the extent possible, the examiner should opine whether the Veteran's erectile dysfunction is etiologically related to a service-connected disability, including, but not limited to, his back disability.  If the examiner states the erectile dysfunction disability is aggravated by a service-connected disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the service-connected disability beyond the natural progress of the erectile dysfunction prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




